Citation Nr: 1038271	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  00-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chronic 
prostatitis for the time period prior to August 28, 2002.

2.  Entitlement to a rating of 20 percent for chronic prostatitis 
for the time period from August 28, 2002 to March 24, 2005.

3.  Entitlement to a rating of 40 percent for chronic prostatitis 
for the time period from March 25, 2005 to February 5, 2007.

2.  Entitlement to a rating in excess of 20 percent for chronic 
prostatitis for the time period from February 6, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from June 1961 to 
June 1964 and from April 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in July 1998 by the San Juan, Puerto 
Rico Regional Office (RO) of the Department of Veterans Affairs 
(VA), which in pertinent increased the rating for chronic 
prostatitis to 10 percent effective February 12, 1998.  The 
Veteran disagreed with the assigned rating and perfected an 
appeal.  A July 2005 rating decision increased the assigned 
rating to 20 percent effective February 12, 2003.  Nonetheless, 
the issue of entitlement to an increased evaluation for this 
disability remains before the Board on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular rating, 
a subsequent RO decision assigning a higher rating, but less than 
the maximum available benefit, does not abrogate the pending 
appeal). 

In October 2003 and September 2006 the Board remanded the claim 
to the RO via the Appeals Management Center (AMC) for additional 
development.  The development has been completed, and the case is 
before the Board for final review.

As outlined below, after a review of the claims file the Board 
either agrees with the Veteran and his representative's 
assertions as detailed in a September 2010 statement, or finds 
that the evidence supports the requested higher disability 
ratings at earlier dates or for a longer time period than 
alleged.  Therefore, the Board has recharacterized the issues 
listed on the title page to reflect the disability ratings and 
effective dates allowed.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  For the time period prior to August 28, 2002, chronic 
prostatitis was manifested by long-term drug therapy.

3.  For the time period from August 28, 2002 to March 24, 2005, 
chronic prostatitis was manifested by a reported daytime voiding 
interval between one and two hours.

4.  For the time period from March 25, 2005 to February 5, 2007, 
chronic prostatitis was manifested by a reported daytime 
frequency interval of 30 minutes to one hour.

5.  For the time period from February 6, 2007, chronic 
prostatitis is manifested by reports of awakening to void three 
to four time per night.


CONCLUSIONS OF LAW

1.  Prior to August 28, 2002, the criteria for a rating in excess 
of 10 percent for chronic prostatitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115b, 4.115a 
(2009).

2.  With resolution of the benefit of the doubt in the Veteran's 
favor, the criteria for a 20 percent rating, but no higher, for 
chronic prostatitis have been met for the time period from August 
28, 2002 to March 24, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.115b, 4.115a (2009).

3.  With resolution of the benefit of the doubt in the Veteran's 
favor, the criteria for a 40 percent rating, but no higher, for 
chronic prostatitis have been met for the time period from March 
25, 2005 to February 5, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.115b, 4.115a (2009).

4.  From February 6, 2007, the criteria for a rating in excess of 
20 percent for chronic prostatitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.115b, 4.115a 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to this 
appeal.  In correspondence dated in September 2004, November 
2004, and October 2006, the AMC notified the Veteran of the 
information and evidence needed to substantiate his claim for a 
higher rating for chronic prostatitis.  During the pendency of 
this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to all 
elements of a claim.  Notice as to this matter was included in 
the October 2006 letter.  

In December 1994 the Veteran submitted to the RO a letter from 
the Social Security Administration (SSA), notifying him that he 
was disabled for SSA purposes effective September 1992.  When the 
record suggests that SSA may have records pertinent to the 
appellant's claim, but which have not been obtained, either a 
remand is required to obtain the records, or a non-conclusory 
explanation needs to be provided as to why the SSA records would 
have no reasonable possibility of substantiating the claim.  See 
38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).

In this case, there is no reasonable possibility that any SSA 
records would substantiate the Veteran's claim for a higher 
disability rating for chronic prostatitis for VA purposes for any 
applicable time period.  First, the Veteran did not file a claim 
for a higher rating for chronic prostatitis until February 1998, 
more than five years after he was determined to be disabled for 
SSA purposes, and medical and lay evidence of record did not 
support a disability rating in excess of 10 percent for chronic 
prostatitis until August 28, 2002, nearly 10 years after he was 
determined to be disabled for SSA purposes.  Any isolated SSA 
examination in 1992 or earlier that may have occurred for the 
purpose of establishing SSA disability status would not provide 
the information necessary to verify the Veteran's current VA 
claim for a higher rating for his service-connected chronic 
prostatitis, which was received in February 1998.  Moreover, the 
VA treatment records contained in the Veteran's claims file are 
sufficient to decide his claim on appeal because they contain 
contemporaneous, objective medical findings about his prostatitis 
disability.

Second, in a January 2009 VA genitourinary examination report, 
the Veteran stated that he was receiving SSA disability benefits 
for his multiple medical disabilities of posttraumatic stress 
disorder (PTSD), diabetes, and a back disorder.  While the Board 
acknowledges that genitourinary problems are symptoms or 
complications of diabetes mellitus, for which the Veteran is 
already service-connected, again, the Board points out that any 
medical records earlier than February 1997 (one year earlier than 
the receipt of the Veteran's claim for an increased rating) are 
not applicable to the Veteran's current claim, and the claims 
file already contains contemporaneous evidence of record 
(multiple VA urology treatment reports) that supports the 
Veteran's contentions for higher disability ratings during 
particular time periods.  Consequently, as the Board is directed 
to avoid remanding a claim that would not result in any 
additional benefit to the veteran, this writing decides the 
Veteran's claim on appeal.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

In light of the favorable determination with respect to the 
Veteran's claims, no further discussion of VCAA compliance is 
needed.



Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§§ 3.102, 4.3.  In addition, where there is a question as to 
which of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The Veteran's chronic prostatitis disability is rated under 
Diagnostic Code 7527.

752
7
Prostate gland injuries, infections, hypertrophy, 
post-operative residuals:

Rate as voiding dysfunction or urinary tract infection, 
whichever is predominant.

38 C.F.R. § 4.115b, Diagnostic Code 7527 (2009).



Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary 
Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must be 
changed less than 2 times per day
20


Urinary frequency:



Ratin
g
Daytime voiding interval less than one hour, or; awakening 
to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, or; 
awakening to void two times per night
10

Obstructed voiding:
Ratin
g
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or combination of 
the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0

Urinary tract infection:
Ratin
g
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10

38 C.F.R. § 4.115a (2009).

Factual Background and Analysis

The Veteran's application for an increased rating for a chronic 
prostatitis disability was received in February 1998.  Pursuant 
to 38 C.F.R. § 3.400(o), the Board will examine the record to 
determine whether within the year prior to the February 1998 
receipt of the application for a higher rating, it was 
"factually ascertainable" that an increase in disability had 
occurred.  Thus, the Board must review the evidence from February 
1997 and subsequent to determine whether a higher rating was 
merited for a chronic prostatitis disability during any 
applicable time period.

In a VA treatment record dated in October 1997, the Veteran 
complained of frequency, dysuria, and discomfort.  A November 
1997 intravenous urogram study was reported as normal.

In an April 1998 VA genitourinary examination report, he 
indicated that he had been treated with several antibiotics for a 
long time and described urinary frequency as "per 3 to 5 
times."  He denied recurrent urinary tract infections, renal 
colic or bladder stones, acute nephritis, hospitalization for 
urinary tract disease, or any treatment for malignancy.  Based on 
the Veteran's reported long-term drug therapy, the San Juan RO 
increased the rating for chronic prostatitis to 10 percent 
effective February 12, 1998.  

In a VA urology note dated in January 2003, the Veteran 
complained of persistent bladder pain not substantially resolved 
with urination.  A February 2003 urology note described ongoing 
symptoms of dysuria basically unchanged from a note of August 28, 
2002 (that is not included in the evidence of record), and a 
November 2003 urology note detailed a history of suprapubic pain, 
sexual dysfunction, and poor voiding.  

In a July 2005 rating decision, which incorporated reasons and 
bases outlined in a July 2005 supplemental statement of the case 
(SSOC), the AMC increased the disability rating for prostatitis 
to 20 percent effective February 12, 2003, noting that from that 
date medical evidence indicated that the Veteran reported daytime 
voiding every one to two hours and awakening to void two to three 
times per night.  

VA urology notes dated in February and March 2004 included 
complaints of nocturia three times per night and symptoms of 
bladder outlet obstruction.  The Veteran denied urinary tract 
infections, hesitancy, or incontinence.  In April 2004 the 
impression was benign prostatic hyperplasia with outlet 
obstruction.  In July 2004, he reported a sensation of incomplete 
emptying, urinary frequency, weak stream, difficulty initiating 
urine, and an average of two episodes of nocturia per night.  
Findings from a flow study included post void residuals of 58cc.  

VA urology notes dated between October 2004 and March 2005 
included complaints of nocturia between two and three times per 
night as well as trouble voiding.  In March 2005, however, he 
also described a daytime frequency interval of 30 minutes to one 
hour and urgency.  He denied any urinary incontinence.  Post void 
residual on flowmetry was reported as 43cc.  He began a trial on 
Ditropan, though he had previously taken other medications.

In February 2006 he described his most bothersome symptoms as a 
feeling of straining to void and nocturia; post void residual was 
measured as 84cc.  In an April 2006 VA urology note he stated 
that his symptoms of frequency and urgency had increased somewhat 
since his prior visit; post void residual was 19cc.  In a June 
16, 2006 urology note he again denied any incontinence, but 
reported variable daytime voiding and getting up two to three 
times between going to bed at 1:00 a.m. and waking at 10:00 a.m.  
The urologist indicated that a February 2005 cytoscopy showed 
that the prostate was not obstructive, and the impression 
included some hyperactivity of the bladder muscle.  In December 
2006 the Veteran reported significant daytime frequency and 
nocturia every two hours.

In a VA urology urodynamics report dated February 6, 2007, the 
Veteran reported a daytime frequency of every two to three hours 
and nocturia every two hours between 1:00 a.m. and 10:00 a.m. (or 
four times per night).  He also stated that he drinks three to 
four 12-ounce glasses of ice water between 9:00 p.m. and 1:00 
a.m. and drinks about a gallon of fluids a day.  Peak flow rate 
was 14.4cc/second, and post void residual was 40cc and 75cc.  In 
an addendum, the chief urology surgeon concluded that the 
majority of the Veteran's problem is related to the amount of 
fluids he drinks and to his diabetes, which is not under good 
control.

In a VA genitourinary examination report dated in January 2009, 
the Veteran reported varied daytime frequency occurring at least 
four times during the day about every two hours or between every 
two to three hours depending on fluid intake.  He stated that he 
usually voids at least three times at night.  He described 
hesitancy; weak stream; and urine incontinence or dribbling for 
the last five months that is annoying enough that he changes his 
underwear two or three times in a 24-hour period, but that does 
not require a pad or wearing of absorbent materials.  He reported 
getting at least one urinary tract infection per year that 
required outpatient antibiotic medicine, but could not recall the 
last infection and denied any hospitalization; he denied any 
renal colic, bladder stones, or acute nephritis; and he denied 
requiring any catheterization, dilation, or drainage procedures.  
Following a review of the claims file, including the February 
2007 urodynamics study, and physical examination and diagnostic 
testing, the impression was chronic prostatitis with symptoms of 
intermittent urine leakage and with no current urinary tract 
infection.  The examiner concluded that the Veteran's disability 
does not prevent him from being independent in his basic 
activities of daily life.

In a statement dated in September 2010, the Veteran's service 
representative asserted on behalf of the Veteran that the 
evidence supports a 20 percent rating effective August 28, 2002, 
a 40 percent rating effective March 25, 2005, and a 20 percent 
rating effective June 16, 2006.  The Board agrees that the 
evidence supports these proposed ratings and effective dates with 
the exception that the 40 percent rating extends to February 5, 
2007 rather than to June 15, 2006.  

Prior to August 28, 2002

Prior to August 28, 2002, the evidence supports a 10 percent 
rating, but no higher, based on evidence of long-term drug 
therapy.  A higher rating is not warranted during this time 
period because there is no evidence of renal dysfunction, 
required wearing of absorbent materials, daytime urinary 
frequency between one and two hours or awakening to void three to 
four times per night (the criteria for a 20 percent rating), 
obstructed voiding requiring intermittent or continuous 
catheterization, or recurrent symptomatic infection requiring 
drainage or frequent hospitalization and/or requiring continuous 
intensive management.  Therefore, for the time period prior to 
August 28, 2002 the claim for a rating in excess of 10 percent 
for chronic prostatitis must be denied.

From August 28, 2002 to March 24, 2005

As the Veteran's representative accurately points out, the July 
2005 SSOC, which was incorporated into a July 2005 rating 
decision, indicated that a February 12, 2003 VA treatment record 
included reported ongoing symptoms of dysuria that were unchanged 
from August 2002, including symptoms of daytime voiding every one 
to two hours and voiding two to three times per night; however, 
those statements are not contained in the evidence of record.  
The representative believed that the statements likely were 
included in the August 28, 2002 treatment record.  The Board 
resolves all doubt in favor of the Veteran and finds that the 
evidence supports a 20 percent rating, but no higher, for chronic 
prostatitis effective August 28, 2002 based on a reported daytime 
voiding interval between one and two hours.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A higher rating during this time period is not warranted because 
there is no evidence of renal dysfunction, required wearing of 
absorbent materials, daytime urinary frequency less than one hour 
or awakening to void five or more times per night (the criteria 
for a 40 percent rating), obstructed voiding requiring 
intermittent or continuous catheterization, or recurrent 
symptomatic infection requiring drainage or frequent 
hospitalization and/or requiring continuous intensive management.  
Therefore, for the time period from August 28, 2002 until March 
24, 2005 a rating higher than 20 percent for chronic prostatitis 
must be denied.

From March 25, 2005 to February 5, 2007

The Veteran and his representative believe that the evidence or 
record supports a 40 percent rating for chronic prostatitis from 
March 25, 2005 until June 15, 2006.  The Board resolves all doubt 
in favor of the Veteran and finds that the evidence supports a 40 
percent rating, but no higher, for chronic prostatitis from March 
25, 2005 until February 5, 2007 based on the Veteran's reported 
daytime frequency interval of 30 minutes to one hour.  While VA 
treatment records during this time period reflect some 
improvement in nighttime voiding frequency, they do not include 
any specific reports of daytime frequency.  Rather, in an April 
2006 urology note the Veteran reported some increased frequency 
and urgency; there is no competent medical evidence or credible 
lay evidence during this time period that reflects an improvement 
in daytime frequency.  Therefore, the Board finds that the 
Veteran's daytime voiding interval warrants a 40 percent rating 
during this time period. 

A higher rating during this time period is not warranted, 
however, because there is no evidence of renal dysfunction or the 
required wearing of absorbent materials that must be changed more 
than four times per day.  Accordingly, any claim for a rating in 
excess of 40 percent for chronic prostatitis during this time 
period must be denied.

From February 6, 2007

The Veteran and his representative believe that the evidence 
supports a return to a 20 percent rating for chronic prostatitis 
effective from June 16, 2006.  As explained above, however, the 
Board resolved any doubt in the Veteran's favor and continued a 
40 percent rating until February 5, 2007.  From February 6, 2007 
the Board finds that the evidence supports a 20 percent rating, 
but no higher, for chronic prostatitis based on the Veteran's 
reports of awakening to void three to four time per night.  

A higher rating during this time period is not warranted because 
there is no evidence of renal dysfunction, required wearing of 
absorbent materials, daytime urinary frequency less than one hour 
or awakening to void five or more times per night (the criteria 
for a 40 percent rating), obstructed voiding requiring 
intermittent or continuous catheterization, or recurrent 
symptomatic infection requiring drainage or frequent 
hospitalization and/or requiring continuous intensive management.  
Therefore, for the time period from February 6, 2007 a rating 
higher than 20 percent for chronic prostatitis must be denied.

All Time Periods

In conclusion, the Board finds that the medical and lay evidence 
of record fully supports or exceeds the Veteran and his 
representative's contentions regarding his claimed entitlement to 
higher ratings for chronic prostatitis during particular periods 
of time.  To summarize, the Board agreed or found that the 
Veteran is entitled to a 10 percent rating for chronic 
prostatitis prior to August 28, 2002, an increased rating of 20 
percent effective from August 28, 2002 to March 24, 2005, an 
increased rating of 40 percent from March 25, 2005 to February 5, 
2007, and a 20 percent rating from February 6, 2007.  The Board 
has considered additional staged ratings under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.

Extraschedular Consideration for All Periods

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with any 
employment or frequent periods of hospitalization related to this 
service-connected chronic prostatitis disability that would take 
the Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Here, the Veteran has 
presented no objective medical or credible lay evidence of any 
findings indicative of any unusual or marked interference with 
any employment due to his chronic prostatitis disability.  
Consequently, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).













	(CONTINUED ON NEXT PAGE)



ORDER

For the time period prior to August 28, 2002, the claim for a 
rating in excess of 10 percent for chronic prostatitis is denied.

For the time period from August 28, 2002 to March 24, 2005, a 20 
percent rating, but no higher, for chronic prostatitis is 
allowed.  

For the time period from March 25, 2005 to February 5, 2007, a 40 
percent rating, but no higher for chronic prostatitis is allowed.  

For the time period from February 6, 2007, a rating in excess of 
20 percent for chronic prostatitis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


